Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

11-cv-00974-PSG-JC Document 308 Filed 11/26/19 Page1lof2 Page ID #:11028

DENIED BY
COURT _ODGED
11/26/19

Mei Ling - /n Pro Persona

6750 Whitsett Avenue #310

North Hollywood, California 91606 ZUI9NOV 26 PM 350

Telephone: (818) 644-3923 oRAainee, Fait belt

Email: Mei.Ling.8 18@yahoo.com Ene 4d *

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA CASE NO. 2:11-ev-00974-PSG-JCx
ex rel. MEI LING and FAIR

HOUSING COUNCIL OF SAN RR RRO OR DENYING
FERNANDO VALLEY, E AGREEMENT
; BETWEEN THE UNITED STATES OF
Plaintiff, AMERICA, AND DEFENDANT - THE
COMMUNITY REDEVELOMENT
V. AGENCY OF LOS ANGELES
CITY OF LOS ANGELES

CALIFORNIA, a Guunieipal . .
corporation, and CRA/LA, a Honorable Philip S. Gutierrez
Designated Local Authority, a public | Courtroom: 6A

entity,

Defendants.

 

 

ORR RSOOOROK |

 

 
Case 2;

ao nt DN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

11-cv-00974-PSG-JC Document 308 Filed 11/26/19 Page 2of2 Page ID #:11029

The Court has received and considered Plaintiff Mei Ling’s (in pro persona)
Opposition to the fairness of the Settlement Agreement between the Unites States of
America, co-relator Fair Housing Council, and defendant Community Redevelopment
Agency of Los Angeles (“CRA-LA”) relating to False Claims Case No. CV11-0974.
It is determined that material support evidence is necessary to substantiate all facts
and valuations of all applicable federally funded CRA-LA housing developments in
order to arrive at a fair and equitable settlement of all applicable CRA-LA properties,
subject to violations for false claims made to acquire federal funding. A subsequent
hearing to present material evidence that was not made available by November 25,
2019 , is scheduled for to determine revisions for an equitable
Settlement Agreement.

IT IS ORDERED that:

At this time, the Settlement Agreement entered into between the United States

of America and the Community Redevelopment Agency of Los Angeles, is NOT

APPROVED.
IT IS SO ORDERED.

DENIED 11/26/2019
Dated: BY COURT

 

 

The Honorable Philip S. Gutierrez
United States District Judge

 

 
